Title: John Adams to Charles Adams, 20 December 1794
From: Adams, John
To: Adams, Charles


          
            Dear Sir
            Philadelphia December 20. 1794
          
          The inclosed Tryals of Muir, Margorot and Gerald, will afford you Entertainment and Information. as Nothing lays open the Spirit and Temper of the Times, better than the Criminal Proceedings in the Courts of Justice: I thought I could not send you a more acceptable Present.
          The great Question whether a Part of the People may So far assume the Powers of Government, already delegated by the whole to the ordinary Legislative Executive and Judicial Authorities, as to appoint Deputies to meet in Conventions even for the Purposes of petitioning, or of instructing Representatives, will now receive a decision in more Nations than one. The Right of meeting in Societies, Sodalities or Clubbs, to converse, investigate, examine criticise, even the Measures of Government, or the Characters of Governors is one Thing. A Claim to meet for the Purpose of publishing Censures, or of opposing Measures or of writing Laws is another. A Pretension to meet by Proxies, for such Purposes is a third Thing.
          If the French national Convention should put down Such societies, they will dwindle also in America.
          King McClenican has come out to Day with a Manifesto against the President, senate & Representatives of the United States: and a few Days ago, appeared an Apology of the Society in Baltimore. I Suppose the Measure will go through and We shall see, the Eloquence and Learning of all the Clubbs in the Union
          The Tryal of Gerald is the most valuable, of any I have yet seen. The Arguments of Mr Gilles and Mr Laing his Council are masterly Productions; Those of Mr Montgomery and the other Council for the Crown are ingenious, too— The Prisoners had all been to School,: Muir and Margarot to France: Gerald to Philadelphia.
          The Tryals of Sinclair, Skirving and Palmer I have not yet been able to procure.— My old Acquaintance, Lord Daer, son of the Earl of Selkirk I find was a Member of The British Convention, and the first to assume and bestow the Appellation of Citizen. He is a Man of Learning. He brought Letters to me in Paris and was treated with a good deal of Civility. I wonder he was not Sent to the Bay. But I Suppose that Transportation like kissing goes by favour.
          The Papers announce to Us the Death of our Friend the Baron,

whom I Sincerely lament. The Importance of his services to this Country were not known to every One so well as to me.
          I hope your Finger is better: and that your Business is brisk.
          I am told there are many Runners and Riders in your State, employed to bring forward Mr Burr to the Chair.
          Adieu, my Son. Write as often / as you can to your Father
          
            John Adams
          
        